HENRIOD, Chief Justice
(dissenting).
Appeal from a judgment without prejudice in a finance transaction suit. This case should be reversed with instructions to grant judgment with prejudice.
The die seemed to have been cast here by a written stipulation to dismiss on condition prescribed by the trial court’s order fully consonant therewith, — not at all lacking in specificity, — designed to end this litigation. There was nothing deceptive or dishonorable about the language that clearly reflected the intentions of counsel. So being, we should preserve the consciences of the contestants by confirming their clear commitments, — thus saving them rigors of remorse and the lawyers their price of books, if the interdiction of this order be accomplished. There were a few mitigating circumstances to justify the dismissal without prejudice, but of rather hairbreadth character, and certainly not substantial enough to vitiate the court’s order.
The parties stipulated that if counsel for plaintiff did not respond to defendant’s request to produce interrogatories by July 12, 1974, the action would be dismissed with prejudice. The presiding judge, Taylor, on June 28, 1974, entered an order to that effect. Counsel for plaintiff did not produce the interrogatories on or before July 12, 1974. The main opinion overlooks this important fact and simply asserts that the court said the case would be dismissed,— leaving out the words “with prejudice.”
Nonetheless, on motion of defendant to dismiss based on the stipulation of the parties and the judgment entered by Judge Taylor that failing compliance with the stipulation, the action be dismissed with prejudice another judge in the same court —Judge Hall, — dismissed the action without prejudice.
We have gone on record a number of times with decisions that fly in the teeth of the main opinion to the effect that generally one district judge cannot overrule or vacate the action or judgment entered by another district judge in the same court.1
The main opinion ignores these pronouncements, and inaccurately and disarmingly reports the facts of this case when it says in the third paragraph thereof that the trial court, on June 28, 1974, ordered a response to defendant’s request under the discovery process and “that failing such response the action would be dismissed (period)” — without adding the words “with prejudice.”
TUCKETT, J., concurs in the views expressed in the dissenting opinion of HEN-RIOD, C. J.

. State v. Morgan, 527 P.2d 225 (Utah, 1974), and eases therein cited; Harward v. Har-ward, 526 P.2d 1183 (Utah, 1974) ; Peterson v. Peterson, 530 P.2d 821 (Utah, 1974).